DETAILED ACTION
Claims 1-4, 6-16, 18 and 20-23 are currently pending. 
Claims 5, 17, and 19 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
I. 35 U.S.C. 112(b) 
	Examiner agrees the cancellation of claim 17 and amendment to claim 15 provides adequate antecedent basis and the previous rejection is withdrawn. 

II. Prior art 
	Applicant first argues that Hansen fails to teach the stop time threshold as required by the amendment to claim 1. See Page 16. Examiner disagrees, Hansen discloses determining a rule that while a red light is illuminated a vehicle is not permitted to cross an intersection. Therefore, if while the red light is illuminated a vehicle crosses the intersection, the vehicle has not stopped for the threshold time requirement (the time while the red light is illuminated). See [0045]. Examiner does agree that Hansen fails to disclose determining an exact stop time of the vehicle, as stated in the Non-Final rejection. Applicant then argues that Ratti fails to remedy the lacking determination of Hansen. See pages 18-19. Examiner disagrees, while the determination of a stop time in Ratti is used within the Ratti to determination if a stop time exceeds a threshold, Ratti was not used to teach the comparison of a threshold. Ratti was used to teach the determination of a stop time, which is clearly accomplished in [0132]. The combination of Ratti and Hansen together teaches all required elements of the claim. Therefore all rejections are maintained.



Claim Rejections - 35 USC § 103
Claims 1-2, 6-10, 13-16, 18 and 20-22 are rejected under 35 U.S.C. 103as being unpatentable in view of Hansen (US 2015/0161464) and Ratti (US 2018/0211117). 
Regarding claim 1, Hansen teaches: 
A system for determining a traffic sign violation, comprising: 
at least one camera configured to acquire video data associated with a scene around a traffic sign, wherein the video data includes a series of frames; (Hansen [0040] user may position the user device on the dashboard to other vehicles may be within the field of view of the image capture device. See also [0045] the user device may detect a traffic sign in the one or more frames) 
at least one storage medium storing a set of instructions; (Hansen [0041] RAM) and
 at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: (Hansen [0102] processor circuit) 
obtain a traffic rule corresponding to the traffic sign, wherein the traffic sign is a stop sign and the traffic rule is a stop sign associated rule including a stop time threshold; (Hansen [0045] using optical character recognition the user device may determine that the traffic sign indicates vehicles are prohibited from turning right while a stop light is activated. [0045] the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated (any movement during the time is prohibited and therefore the threshold))
identify a vehicle in the series of frames; (Hansen [0045] the user device may identify a vehicle shown in the one or more frames) 
determine whether the stop time of the vehicle is less than the stop time threshold; (Hansen [0045] the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated) and
 in response to the determination that the stop time of the vehicle is less than the stop time threshold, determine that the vehicle violates the stop sign associated rule. (Hansen [0045] the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated)
 and 
in response to the determination that the vehicle violates the traffic rule, obtain information of the vehicle; (Hansen [0058] after improper activity has been detected the evidence processing system may obtain information regarding the vehicle in the one or more frames) and
 transmit the information of the vehicle to a server. (Hansen. See Figure 1 Network 116 connects user device, evidence review device and vehicle records device. See also [0059] evidence processing system transmits request to vehicle records system to verify vehicle type with the detected plate) 
Hansen fails to teach: 
compare, based on the series of frames, locations of the vehicle at the different time points;
determine a stop time of the vehicle based on the comparison between the locations of the vehicle at different time points; 
Ratti teaches: 
compare, based on the series of frames, locations of the vehicle at the different time points; (Ratti [0132] the distance the vehicle moves in the region of interest is obtained by making the difference between the positions in two adjacent frames)
determine a stop time of the vehicle based on the comparison between the locations of the vehicle at different time points; (Ratti [0132] determines the stop time of a vehicle such as 5s, 10s or 15s)
Before the time of filing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to add the timed stop calculation (as taught by Ratti) to the traffic enforcement system (as taught by Hansen). The inventions lie in the same field of endeavor of traffic enforcement. The motivation to combine the references is to curb roadway violations. (Ratti [0124])

Regarding claim 2, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein to identify the vehicle in the series of frames, the at least one processor is further directed to cause the system to:
 remove uninterested regions in the series of frames. (Hansen [0081] since the points in time are relatively far from the time are less likely to include information relevant to the detected improper activity, the user device may select fewer of those generated frames to transmit)

Regarding claim 6, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein the stop time of the vehicle is a time period when a velocity of the vehicle is zero. (Ratti [0132] the distance the vehicle moves in the region of interest is obtained by making the difference between the positions in two adjacent frames. See also [0134] calculation of speed)
Before the time of filing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to add the timed stop calculation (as taught by Ratti) to the traffic enforcement system (as taught by Hansen). The inventions lie in the same field of endeavor of traffic enforcement. The motivation to combine the references is to curb roadway violations. (Ratti [0124]) 

Regarding claim 7, the combination of Hansen and Ratti teaches: 
The system of claim 6, wherein to determine the stop time of the vehicle based on the comparison between the locations of the vehicle at different time points, the at least one processor is further directed to cause the system to: 
determine a first time point when the locations of the vehicle start to be unchanged; (Ratti [0132] the system analyses the state of vehicle by calculating difference between frames, if the difference is greater than a threshold the vehicle is considered to be moving (i.e. under threshold is determined to be stopped)) 
determine a second time point when the locations of the vehicle start to change; (Ratti [0132] the system analyses the state of vehicle by calculating difference between frames, if the difference is greater than a threshold the vehicle is considered to be moving) and
 determine a difference between the first time point and the second time point as the stop time of the vehicle. (Ratti [0132] the system analyses the state of vehicle by calculating difference between frames, if the difference is greater than a threshold the vehicle is considered to be moving, alarm will trigger when a stop time exceeds a threshold)
Before the time of filing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to add the timed stop calculation (as taught by Ratti) to the traffic enforcement system (as taught by Hansen). The inventions lie in the same field of endeavor of traffic enforcement. The motivation to combine the references is to curb roadway violations. (Ratti [0124])

Regarding claim 8 , the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein to obtain the information of the vehicle, the at least one processor is further directed to cause the system to: 
identify a plate number of the vehicle. (Hansen [0058] the evidence processing system may use optical character recognition to identify the characters of a license plate) 

Regarding claim 9, the combination of Hansen and Ratti teaches: 
The system of claim 8, wherein to identify the plate number of the vehicle, the at least one processor is further directed to cause the system to:
 locate a plate region in at least one of the series of frames; (Hansen [0058] the evidence processing system may use optical character recognition to identify the characters of a license plate) and 
identify the plate number in the plate region. (Hansen [0058] the evidence processing system may use optical character recognition to identify the characters of a license plate)

Regarding claim 10, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein in response to the determination that the vehicle violates the traffic rule, the at least one processor is further directed to cause the system to: Preliminary Amendment Attorney Docket No.: 20666-0015US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084432)
Page 5 of 9 transmit a traffic violation notification to a user terminal that is associated with the vehicle violating the traffic rule. (Hansen [0096] the owner of the vehicle shown in the one or more framed may be provided with a physical or electronic citation) 

Regarding claim 11, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein the information of the vehicle comprises at least one of a plate number of the vehicle, a location where the vehicle violates the traffic rule, at least one of the series of frames, or a time when the vehicle violates the traffic rule. (Hansen [0040] the user device collects information such as image frames, location data, accelerometer data. See also [0058] the evidence processing system may use optical character recognition to identify the characters of a license plate)

Regarding claim 13, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein the camera is mounted on a vehicle near the traffic sign. (Hansen [0040] user may position the user device on the dashboard to other vehicles may be within the field of view of the image capture device.)

Regarding claim 14, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein the camera is included in a mobile terminal. (Hansen [0026] user device may be any type of mobile device)

Regarding claim 15, the combination of Hansen and Ratti teaches: 
A method implemented on a computing device having at least one storage device storing a set of instructions for determining a traffic sign violation, and at least one processor in communication with the at least one storage device, the method comprising: (Hansen [0040] user may position the user device on the dashboard to other vehicles may be within the field of view of the image capture device. See also [0045] the user device may detect a traffic sign in the one or more frames. [0102] processor circuit)
 obtaining a traffic rule corresponding to a traffic sign, wherein the traffic sign is a stop sign and the traffic rule is a stop sign associated rule including a stop time threshold; (Hansen [0045] using optical character recognition the user device may determine that the traffic sign indicates vehicles are prohibited from turning right while a stop light is activated. the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated (any movement during the time is prohibited and therefore the threshold))
acquiring, by at least one camera, video data associated with a scene around the traffic sign, wherein the video data includes a series of frames; (Hansen [0040] user may position the user device on the dashboard to other vehicles may be within the field of view of the image capture device.) 
identifying a vehicle in the series of frames; Preliminary Amendment (Hansen [0045] the user device may identify a vehicle shown in the one or more frames) Attorney Docket No.: 20666-0015US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084432) Page 6 of 9 
comparing, based on the series of frames, locations of the vehicle at the different time points; (Ratti [0132 the distance the vehicle moves in the region of interest is obtained by making the difference between the positions in two adjacent frames)
determining a stop time of the vehicle based on the comparison between the locations of the vehicle at different time points; (Ratti [0132] determines the stop time of a vehicle such as 5s, 10s or 15s)
 	determining whether the stop time of the vehicle is less than the stop time threshold; (Hansen [0045] the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated) and
 in response to the determination that the stop time of the vehicle is less than the stop time threshold, determining that the vehicle violates the stop sign associated rule. (Hansen [0045] the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated)
in response to the determination that the vehicle violates the traffic rule, obtaining information of the vehicle; (Hansen [0058] after improper activity has been detected the evidence processing system may obtain information regarding the vehicle in the one or more frames) and
 transmitting the information of the vehicle to a server. (Hansen. See Figure 1 Network 116 connects user device, evidence review device and vehicle records device. See also [0059] evidence processing system transmits request to vehicle records system to verify vehicle type with the detected plate) 
Before the time of filing, it would have been obvious to add the timed stop calculation (as taught by Ratti) to the traffic enforcement system (as taught by Hansen). The inventions lie in the same field of endeavor of traffic enforcement. The motivation to combine the references is to curb roadway violations. (Ratti [0124])

Regarding claim 18, the combination of Hansen and Ratti teaches: 
The method of claim 15, wherein the determining the stop time of the vehicle based on the comparison between the locations of the vehicle at different time points comprises: 
determining a first time point when the locations of the vehicle start to be unchanged; (Ratti [0132] the system analyses the state of vehicle by calculating difference between frames, if the difference is greater than a threshold the vehicle is considered to be moving (i.e. under threshold is determined to be stopped))
determining a second time point when the locations of the vehicle start to change;( Ratti [0132] the system analyses the state of vehicle by calculating difference between frames, if the difference is greater than a threshold the vehicle is considered to be moving) and
 	determining a difference between the first time point and the second time point as the stop time of the vehicle. (Ratti [0132] the system analyses the state of vehicle by calculating difference between frames, if the difference is greater than a threshold the vehicle is considered to be moving, alarm will trigger when a stop time exceeds a threshold
Before the time of filing, it would have been obvious to add the timed stop calculation (as taught by Ratti) to the traffic enforcement system (as taught by Hansen). The inventions lie in the same field of endeavor of traffic enforcement. The motivation to combine the references is to curb roadway violations. (Ratti [0124])

Regarding claim 20, Hansen teaches: 
The method of claim 15, wherein in response to the determination that the vehicle violates the traffic rule, the method further comprises transmitting a traffic violation notification to a user terminal that is associated with the vehicle violating the traffic rule. (Hansen [0096] the owner of the vehicle shown in the one or more framed may be provided with a physical or electronic citation)

Regarding claim 21, Hansen teaches: 
A non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor, (Hansen [0102] processor circuit) cause the at least one processor to effectuate a method for determining a traffic sign violation, the method comprising: 
obtaining a traffic rule corresponding to a traffic sign, wherein the traffic sign is a stop sign and the traffic rule is a stop sign associated rule including a stop time threshold; (Hansen [0045] using optical character recognition the user device may determine that the traffic sign indicates vehicles are prohibited from turning right while a stop light is activated. the user device may identify a vehicle shown in the one or more frames and detect whether the vehicle is shown moving across the intersection, if so determines the rule has been violated (any movement during the time is prohibited and therefore the threshold)))
acquiring, by at least one camera, video data associated with a scene around a traffic sign, wherein the video data includes a series of frames; Preliminary Amendment Attorney Docket No.: 20666-0015US00 (Hansen [0040] user may position the user device on the dashboard to other vehicles may be within the field of view of the image capture device. See also [0045] the user device may detect a traffic sign in the one or more frames) Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084432) 
Page 8 of 9 identifying a vehicle in the series of frames; (Hansen [0045] the user device may identify a vehicle shown in the one or more frames) 
comparing, based on the series of frames, locations of the vehicle at the different time points; (Ratti [0132 the distance the vehicle moves in the region of interest is obtained by making the difference between the positions in two adjacent frames)
determining a stop time of the vehicle based on the comparison between the locations of the vehicle at different time points; (Ratti [0132] determines the stop time of a vehicle such as 5s, 10s or 15s)
 in response to the determination that the vehicle violates the traffic rule, obtaining information of the vehicle; (Hansen [0058] after improper activity has been detected the evidence processing system may obtain information regarding the vehicle in the one or more frames) and 
transmitting the information of the vehicle to a server. (Hansen. See Figure 1 Network 116 connects user device, evidence review device and vehicle records device. See also [0059] evidence processing system transmits request to vehicle records system to verify vehicle type with the detected plate)
Before the time of filing, it would have been obvious to add the timed stop calculation (as taught by Ratti) to the traffic enforcement system (as taught by Hansen). The inventions lie in the same field of endeavor of traffic enforcement. The motivation to combine the references is to curb roadway violations. (Ratti [0124)

Regarding claim 22, the combination of Hansen and Ratti teaches: 
The system of claim 1, wherein to compare, based on the series of frames, locations of the vehicle at different time points, the at least one processor is directed to Response to Non-Final Office Action cause the system to:
determine whether a location change of the vehicle occurs by comparing locations of a central point of the vehicle presented in the series of frames; (Ratti, [0133] vehicles are tracked across frames by their centroid to obtain the distance travelled) or
 determine whether a location change of the vehicle occurs by comparing sizes of the vehicle presented in the series of frames. 
Before the time of filing it would have been obvious to one of ordinary skill in the art to add the centroid tracking (as taught by Ratti) to the traffic monitoring system of Hansen. The motivation to combine the references is to calculate the specific amount of movement of a vehicle over a period of time. (Ratti [0133]) 

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Ratti as applied to claims 1 and 15 above, respectively, and further in view of Nister (US 2019/0243371) (effectively filed 02/02/2018 provisional 62/625,351). 
Regarding claim 3, Hansen and Ratti fail to teach:
The system of claim 1, wherein to identify the vehicle in thePreliminary AmendmentAttorney Docket No.: 20666-0015US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084432)Page 3 of 9series of frames, the at least one processor is further directed to cause the system to: 
obtain an object identification model; 
 execute the object identification model to identify the vehicle in each of the series of frames; and 
correlate the identified vehicle in each of the series of frames. 
Nister teaches: 
The system of claim 1, wherein to identify the vehicle in thePreliminary Amendment Attorney Docket No.: 20666-0015US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084432)Page 3 of 9 series of frames, the at least one processor is further directed to cause the system to: 
obtain an object identification model; (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification, the CNN may be a Fast R-CNN. See provisional support in [0108-110])
 execute the object identification model to identify the vehicle in each of the series of frames; (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification, the CNN may be a Fast R-CNN. See provisional support in [0108-110]), and 
correlate the identified vehicle in each of the series of frames. (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification, the CNN may be a Fast R-CNN. See provisional support in [0108-110])
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the vehicle identification network (as taught by Nister) to the traffic violation system (as taught by Hansen and Ratti). The motivation to combine the references is to enable autonomous vehicle identification without human intervention. (Nister [0003]) 

Regarding claim 4, the combination of Hansen Ratti, and Nister teaches: 
The system of claim 3, wherein the object identification model is a you only look once model, a Haar-boosting model, a Faster R-CNN model, or a Mask R-CNN model. (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification, the CNN may be a Fast R-CNN. See provisional support in [0108-110])
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the vehicle identification network (as taught by Nister) to the traffic violation system (as taught by Hansen). The motivation to combine the references is to enable autonomous vehicle identification without human intervention. (Nister [0003]) 

Regarding claim 16, the combination of Hansen, Ratti and Nister teaches:
The method of claim 15, wherein the identifying the vehicle in the series of frames further comprises: 
obtaining an object identification model; (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification. See provisional support in [0108-110])))
 executing the object identification model to identify the vehicle in each of the series of frames; (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification. See provisional support in [0108-110]))) and 
correlating the identified vehicle in each of the series of frames. (Nister [0085] machine learning models such as neural networks may be used to determine the state of the actors, a convolutional neural network may be used for emergency vehicle detection and identification. See provisional support in [0108-110]))
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the vehicle identification network (as taught by Nister) to the traffic violation system (as taught by Hansen and Ratti ). The motivation to combine the references is to enable autonomous vehicle identification without human intervention. (Nister [0003]) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Ratti as applied to claim 1 above, and further in view of Bowler (US 2008/0157945). 
Regarding claim 12, Hansen and Ratti fails to teach: 
The system of claim 1, wherein the camera is mounted on the traffic sign. 
Bowler teaches: 
The system of claim 1, wherein the camera is mounted on the traffic sign. (Bowler [0017] image acquisition device is positioned on the stop sign. See also Figure 4).
Before the time of filing it would have been obvious for one of ordinary skill in the art to substitute the image acquisition device of Bowler for the camera of Hansen and Ratti. The inventions lie in the same field of endeavor of traffic enforcement. The rationale for the substitution is the substitution of one well known camera for another yielding the predictable result of captured video of a traffic scene. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The system of claim 2, wherein the uninterested regions include one or more lanes on which the motion of the vehicle is not limited by the traffic rule.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666 
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666